DETAILED ACTION
This office action is in response to the response filed on 12/10/2021.
Claims 1-2, 31-32, 73-74, and 79-80 are pending of which claims 1, 31, 73, and 79 are independent claims, and claims 4-30, 33-72, 75-78, and  81-89 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 31, 73, and 79   are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US. Pub. 20180262250 to  Kim (hereinafter “Kim)

Regarding claim 1: Kim discloses a method for feeding back channel state information (CSI), comprising: feeding back CSI according to a determined structure of the CSI (Kim, see paragraphs [0194-0195],  a feedback operation of channel information through independent CSI feedback configuration known as a CSI  process, which includes one or more CSI-IM (Interference Measurement) and  one or more CSI-RS resources used  for reporting CSI); wherein the structure of the CSI comprises M CSI Kim,  see paragraph [0164-0171], CSI is configured in relation to the number of antenna ports, it is know that during configuration the number of antenna ports per group and the number and  position of CSI-RS  resource per group of antenna is performed by a base station and each group of antenna port is configured with a subset of CSI assigned to the UE); wherein an mth CSI subset among the M CSI subsets Kim, see paragraph [0161],  Nt antenna port where CSI-RSs is applied are grouped into a plurality of groups, and RSs of antenna ports which belong to the same group are transmitted from the same OFDM symbol, and if Nt antenna port with CSI-RSs are grouped into Mt groups, the number of RSs which belong to the mth RS group is defined as Mf(m) as the sum of Mt, and for the relationship of the number of antenna ports with CSI see paragraph [0164-0171], when a CSI-RS is configured for the UE by the base station, the following information is delivered by CSI-RS configuration: 1. the number of total antenna ports; 2. the number of antenna port groups; 3. the number of antenna ports per group; 4. position of CSI-RS transmission resource per group; 5. CSI-RS transmission period and offset per group; and 6. Pc per antenna port group, where Pc is a ratio of PDSCH EPRE and CSI-RS EPRE, and is a parameter assumed for CSI report by the UE, for determining quality of a PDSCH for each antenna port group, whereby a different transmission power may be configured between data layers transmitted from each antenna port group) comprises km channel information components (Kim, see paragraph[0202],  CSI is used to report channel information and includes channel components, such as,  one or more of RI (Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator); and wherein the M CSI subsets comprise N CSI subsets, and an nth CSI subset among the N CSI subsets comprises Ln channel information components which are determined by transforming a group of vectors (Kim, see paragraph[0202], the PMI is taken as the vector with one dimensional matrix,  CSI includes one or more of RI(Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator), a bit length of PMI which is reported is configured differently depending on the number of antenna ports; in the LTE standard, the matrix size defines as  2-port PMI is defined as a 2-bit length, and 4-port PMI is defined as a 4-bit length, if CSI is reported through PUSCH, since the number of bits of PMI and CQI is varied depending on the selected rank, RI is reported through a resource different from resources of PMI and CQI as shown in FIG. 14); wherein M is a positive integer, N is a positive integer less than or equal to M, m and n are both positive integers, km is an integer greater than or equal to 0, and Ln is an integer greater than or equal to 0 and less than or equal to km (Kim, see paragraph [0200] if a plurality of CSI-RS resources are configured for a CSI process by a base station with K CSI-RS resources/configurations for a UE, and a certain number of antenna ports may be associated with each CSI-RS resource, for example, the kth CSI-RS resource may be associated with Nk antenna ports (in this case, k=0, . . ., K-1), where a value greater than or the same as 1 may be applied to K; where M, N, m, n, and Km are names uses by CSI to indicate the different numbers at different stage of configurations).  

Regarding claim 31: Kim discloses a  method for determining channel state information (CSI), comprising: determining CSI fed back by a terminal according to a structure of the CSI(Kim, see paragraphs [0194-0195],  a feedback operation of channel information through independent CSI feedback configuration known as a CSI  process, which includes one or more CSI-IM (Interference Measurement) and  one or more CSI-RS resources used  for reporting CSI); wherein a structure of the CSI comprises M CSI subsets(Kim,  see paragraph [0164-0171], CSI is configured in relation to the number of antenna ports, it is know that during configuration the number of antenna ports per group and the number and  position of CSI-RS  resource per group of antenna is performed by a base station and each group of antenna port is configured with a subset of CSI assigned to the UE); wherein an m-th CSI subset among the M CSI subsets(Kim, see paragraph [0161],  Nt antenna port where CSI-RSs is applied are grouped into a plurality of groups, and RSs of antenna ports which belong to the same group are transmitted from the same OFDM symbol, and if Nt antenna port with CSI-RSs are grouped into Mt groups, the number of RSs which belong to the mth RS group is defined as Mf(m) as the sum of Mt, and for the relationship of the number of antenna ports with CSI see paragraph [0164-0171], when a CSI-RS is configured for the UE by the base station, the following information is delivered by CSI-RS configuration: 1. the number of total antenna ports; 2. the number of antenna port groups; 3. the number of antenna ports per group; 4. position of CSI-RS transmission resource per group; 5. CSI-RS transmission period and offset per group; and 6. Pc per antenna port group, where Pc is a ratio of PDSCH EPRE and CSI-RS EPRE, and is a parameter assumed for CSI report by the UE, for determining quality of a PDSCH for each antenna port group, whereby a different transmission power may be configured between data layers transmitted from each antenna port group ) comprises km channel information components(Kim, see paragraph[0202],  CSI is used to report channel information and includes channel components, such as,  one or more of RI (Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator); and wherein the M CSI subsets comprise N CSI subsets, and an n-th CSI subset among the N CSI subsets comprises L channel information components which are determined by transforming a group of vectors(Kim, see paragraph[0202], the PMI is taken as the vector with one dimensional matrix,  CSI includes one or more of RI(Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator), a bit length of PMI which is reported is configured differently depending on the number of antenna ports; in the LTE standard, the matrix size defines as  2-port PMI is defined as a 2-bit length, and 4-port PMI is defined as a 4-bit length, if CSI is reported through PUSCH, since the number of bits of PMI and CQI is varied depending on the selected rank, RI is reported through a resource different from resources of PMI and CQI as shown in FIG. 14; wherein M is a positive integer, N is a positive integer less than or equal to M, m and n are both positive integers, km is an integer greater than or equal to 0, and L is an integer greater than or equal to 0 and less than or equal to km(Kim, see paragraph [0200] if a plurality of CSI-RS resources are configured for a CSI process by a base station with K CSI-RS resources/configurations for a UE, and a certain number of antenna ports may be associated with each CSI-RS resource, for example, the kth CSI-RS resource may be associated with Nk antenna ports (in this case, k=0, . . ., K-1), where a value greater than or the same as 1 may be applied to K; where M, N, m, n, and Km are names uses by CSI to indicate the different numbers at different stage of configurations).  
 
Regarding claim 73: Kim discloses a device for feeding back channel state information (CSI), comprising: a first processor; and a first memory, configured to store instructions executable by the first processor; wherein the first processor is configured to: feedback CSI according to a determined structure of the CSI(Kim, see paragraphs [0194-0195],  a feedback operation of channel information through independent CSI feedback configuration known as a CSI  process, which includes one or more CSI-IM (Interference Measurement) and  one or more CSI-RS resources used  for reporting CSI);   wherein the structure of the CSI comprises M CSI subsets(Kim,  see paragraph [0164-0171], CSI is configured in relation to the number of antenna ports, it is know that during configuration the number of antenna ports per group and the number and  position of CSI-RS  resource per group of antenna is performed by a base station and each group of antenna port is configured with a subset of CSI assigned to the UE); wherein an m-th CSI subset among the M CSI subsets (Kim, see paragraph [0161],  Nt antenna port where CSI-RSs is applied are grouped into a plurality of groups, and RSs of antenna ports which belong to the same group are transmitted from the same OFDM symbol, and if Nt antenna port with CSI-RSs are grouped into Mt groups, the number of RSs which belong to the mth RS group is defined as Mf(m) as the sum of Mt, and for the relationship of the number of antenna ports with CSI see paragraph [0164-0171], when a CSI-RS is configured for the UE by the base station, the following information is delivered by CSI-RS configuration: 1. the number of total antenna ports; 2. the number of antenna port groups; 3. the number of antenna ports per group; 4. position of CSI-RS transmission resource per group; 5. CSI-RS transmission period and offset per group; and 6. Pc per antenna port group, where Pc is a ratio of PDSCH EPRE and CSI-RS EPRE, and is a parameter assumed for CSI report by the UE, for determining quality of a PDSCH for each antenna port group, whereby a different transmission power may be configured between data layers transmitted from each antenna port group) comprises km channel information components(Kim, see paragraph[0202],  CSI is used to report channel information and includes channel components, such as,  one or more of RI (Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator); and wherein the M CSI subsets comprise N CSI subsets, and an n-th CSI subset among the N CSI subsets comprises L channel information components which are determined by transforming a group of vectors(Kim, see paragraph[0202], the PMI is taken as the vector with one dimensional matrix,  CSI includes one or more of RI(Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator), a bit length of PMI which is reported is configured differently depending on the number of antenna ports; in the LTE standard, the matrix size defines as  2-port PMI is defined as a 2-bit length, and 4-port PMI is defined as a 4-bit length, if CSI is reported through PUSCH, since the number of bits of PMI and CQI is varied depending on the selected rank, RI is reported through a resource different from resources of PMI and CQI as shown in FIG. 14); wherein M is a positive integer, N is a positive integer less than or equal to M, m and n are both positive integers, km is an integer greater than or equal to 0, and L is an integer greater than or equal to 0 and less than or equal to km(Kim, see paragraph [0200] if a plurality of CSI-RS resources are configured for a CSI process by a base station with K CSI-RS resources/configurations for a UE, and a certain number of antenna ports may be associated with each CSI-RS resource, for example, the kth CSI-RS resource may be associated with Nk antenna ports (in this case, k=0, . . ., K-1), where a value greater than or the same as 1 may be applied to K; where M, N, m, n, and Km are names uses by CSI to indicate the different numbers at different stage of configurations).  

Regarding claim 79: Kim discloses a device for determining channel state information (CSI), comprising: a second processor; and   a second memory, configured to store instructions executable by the second processor; wherein the second processor is configured to: determine CSI fed back by a terminal according to a structure of the CSI(Kim, see paragraphs [0194-0195],  a feedback operation of channel information through independent CSI feedback configuration known as a CSI  process, which includes one or more CSI-IM (Interference Measurement) and  one or more CSI-RS resources used  for reporting CSI); wherein a structure of the CSI comprises M CSI subsets(Kim,  see paragraph [0164-0171], CSI is configured in relation to the number of antenna ports, it is know that during configuration the number of antenna ports per group and the number and  position of CSI-RS  resource per group of antenna is performed by a base station and each group of antenna port is configured with a subset of CSI assigned to the UE); wherein an m-th CSI subset among the M CSI subsets comprises km channel information components; and wherein the M CSI subsets comprise N CSI subsets, and an n-th CSI subset among the N CSI subsets (Kim, see paragraph [0161],  Nt antenna port where CSI-RSs is applied are grouped into a plurality of groups, and RSs of antenna ports which belong to the same group are transmitted from the same OFDM symbol, and if Nt antenna port with CSI-RSs are grouped into Mt groups, the number of RSs which belong to the mth RS group is defined as Mf(m) as the sum of Mt, and for the relationship of the number of antenna ports with CSI see paragraph [0164-0171], when a CSI-RS is configured for the UE by the base station, the following information is delivered by CSI-RS configuration: 1. the number of total antenna ports; 2. the number of antenna port groups; 3. the number of antenna ports per group; 4. position of CSI-RS transmission resource per group; 5. CSI-RS transmission period and offset per group; and 6. Pc per antenna port group, where Pc is a ratio of PDSCH EPRE and CSI-RS EPRE, and is a parameter assumed for CSI report by the UE, for determining quality of a PDSCH for each antenna port group, whereby a different transmission power may be configured between data layers transmitted from each antenna port group) comprises L channel information components(Kim, see paragraph[0202],  CSI is used to report channel information and includes channel components, such as,  one or more of RI (Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator) which are determined by transforming a group of vectors(Kim, see paragraph[0202], the PMI is taken as the vector with one dimensional matrix,  CSI includes one or more of RI(Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator), a bit length of PMI which is reported is configured differently depending on the number of antenna ports; in the LTE standard, the matrix size defines as  2-port PMI is defined as a 2-bit length, and 4-port PMI is defined as a 4-bit length, if CSI is reported through PUSCH, since the number of bits of PMI and CQI is varied depending on the selected rank, RI is reported through a resource different from resources of PMI and CQI as shown in FIG. 14); wherein M is a positive integer, N is a positive integer less than or equal to M, m and n are both positive integers, km is an integer greater than or equal to 0, and L is an integer greater than or equal to 0 and less than or equal to km(Kim, see paragraph [0200] if a plurality of CSI-RS resources are configured for a CSI process by a base station with K CSI-RS resources/configurations for a UE, and a certain number of antenna ports may be associated with each CSI-RS resource, for example, the kth CSI-RS resource may be associated with Nk antenna ports (in this case, k=0, . . ., K-1), where a value greater than or the same as 1 may be applied to K; where M, N, m, n, and Km are names uses by CSI to indicate the different numbers at different stage of configurations).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 2, 32, 74 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180262250 to Kim (hereinafter “Kim) in view of US. Pub. 20150195071 to Lunttila (hereinafter “Lunttila”)

Regarding claim 2: Kim discloses the method of claim 1, wherein the km channel information components comprise at least one of: Bm pieces of precoding indication information, wherein Bm is an integer greater than or equal to 0 ( Kim, see paragraph[0182], the UE may report a rank RH(m) and a precoding matrix Wm(H) applied to each of the antenna port groups for CSI report, that is, if the number of antenna port groups including the pilot ports is Mt, the UE may report Mt  with ranks RH(m) and a precoding matrix Wm(H), if the UE does not want data transmission from the mth antenna group, the UE reports RH(m)=0 and does not report the precoding matrix Wm(H)).  

However, Kim does not explicitly teach Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces m pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0 (Lunttila see paragraph [0006], determining the co-phasing coefficient value based on the first, and second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila into Kim’s system/method because it would allow more than one antennas from each TP mapped to CSI-RS ports allows probing with more than one antenna from each TP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increased quality information by reducing sever fading and co-phasing (Lunttila; [0100]).
 
Regarding claim 32: Kim discloses the method of claim 31, wherein the km channel information components comprise at least one of: Bm pieces of precoding indication information, wherein Bm is an integer greater than or equal to 0Kim, see paragraph[0182], the UE may report a rank RH(m) and a precoding matrix Wm(H) applied to each of the antenna port groups for CSI report, that is, if the number of antenna port groups including the pilot ports is Mt, the UE may report Mt  with ranks RH(m) and a precoding matrix Wm(H), if the UE does not want data transmission from the mth antenna group, the UE reports RH(m)=0 and does not report the precoding matrix Wm(H)).
 
However, Kim does not explicitly teach Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0;or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0. However, Lunttila in the same or similar field of endeavor teaches Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0;_or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0 (Lunttila , see paragraph [0006], determining the co-phasing coefficient value based on the first, and second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila into Kim’s system/method because it would allow more than one antennas from each TP mapped to CSI-RS ports allows probing with more than one antenna from each TP.  Such combination would have been obvious to combine as both references are (Lunttila; [0100]).

Regarding claim 74: Kim discloses the device of claim 73, wherein the km channel information components comprise at least one of: Bm pieces of precoding indication information, wherein Bm is an integer greater than or equal to 0Kim, see paragraph[0182], the UE may report a rank RH(m) and a precoding matrix Wm(H) applied to each of the antenna port groups for CSI report, that is, if the number of antenna port groups including the pilot ports is Mt, the UE may report Mt  with ranks RH(m) and a precoding matrix Wm(H), if the UE does not want data transmission from the mth antenna group, the UE reports RH(m)=0 and does not report the precoding matrix Wm(H)).

 However, Kim does not explicitly teach Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0. However, Lunttila in the same or similar field of endeavor teaches Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0 (Lunttila see paragraph [0006], determining the co-phasing coefficient value based on the first, and second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila into Kim’s system/method because it would allow more than one antennas from each TP mapped to CSI-RS ports allows probing with more than one antenna from each TP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increased quality information by reducing sever fading and co-phasing (Lunttila; [0100]).

Regarding claim 80: Kim discloses the device of claim 79, wherein the km channel information components comprise at least one of: Bm pieces of precoding indication information, wherein Bm is an integer greater than or equal to 0Kim, see paragraph[0182], the UE may report a rank RH(m) and a precoding matrix Wm(H) applied to each of the antenna port groups for CSI report, that is, if the number of antenna port groups including the pilot ports is Mt, the UE may report Mt  with ranks RH(m) and a precoding matrix Wm(H), if the UE does not want data transmission from the mth antenna group, the UE reports RH(m)=0 and does not report the precoding matrix Wm(H)).

  However, Kim does not explicitly teach Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater Lunttila , see paragraph [0006], determining the co-phasing coefficient value based on the first, and second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila into Kim’s system/method because it would allow more than one antennas from each TP mapped to CSI-RS ports allows probing with more than one antenna from each TP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increased quality information by reducing sever fading and co-phasing (Lunttila; [0100]).
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. See below:
The office action discloses the claimed limitations, and the decision made by the previous office action is still valid.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476



                                                                                                                                                                                                        /PHIRIN SAM/Primary Examiner, Art Unit 2476